DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 9 “an opening of the coolant flow path in the leading end surface constituting a cutting edge.” It is unclear how an opening of the coolant flow path can constitute a cutting edge. Further clarification is needed.
Claim 1 recites “the cutting edge” in line 9. It is unclear if it is the same cutting edge as disclosed in lines 3 - 8 or if it is a second cutting edge. Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takekoshi et al. JP 2011051046 (hereafter “Takekoshi”).
Note: A machine translation of Takekoshi has been attached for prosecution purposes. Refer to the translation attached for details.
In regards to claim 1, Takekoshi discloses, an end mill (4a, 5a) comprising: a shank (42, 51) (Figures 5-7) having a coolant supply path (see within 51) (see annotated Figure 7) ([0048]–[0049], [0052]–[0053], [0059]); and a cutting edge portion (40, 50) (Figures 5-7) covering an outlet (see annotated Figure 7 below) of the coolant supply path and provided on the shank, the cutting edge portion (40, 50) being made of a porous body ([003], [0019], [0053]), the cutting edge portion (40, 50) including a trailing end surface (see annotated Figure 7 below) on a side of the shank (51), a leading end surface (see annotated Figure 7 below) opposite to the trailing end surface, and a coolant flow path (see within 51) (see annotated Figure 7) penetrating the trailing end surface and the leading end surface ([0052]-[0053]), an opening( [0052]-[0053]) of the coolant flow path in the leading end surface constituting a cutting edge (It is noted the coolant flows through cavities in the porous cutting portion, comprising abrasive cutting particles, and exits at the leading end surface of the cutting portion). 

    PNG
    media_image1.png
    1201
    565
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi et al. JP 2011051046 (hereafter “Takekoshi”) in view of Rakes et al. US 2015/0306685 (hereafter “Rakes”). 
In regards to claim 3, Takekoshi discloses the end mill (5a) (Figure 7) according to claim 1, however Takekoshi fails to disclose the claimed end mill, wherein the leading end surface has a chip discharge groove extending toward the shank.
Rakes teaches an end mill (10) (see Figs. 1 – 2), wherein a leading end surface (18) has a chip discharge groove (22, 48) (see annotated Figures 1, 2, 4, and 5) extending toward the shank portion (20). Rakes teaches that it is well known in the art of rotary cutting tool/machining to have chip discharge grooves (22, 48) (see Figs. 1-2) to provide a cooling and flushing effect to the tool; reducing heat build-up to the tool and workpiece and removing material out and away from the cutting portion, preserving the condition of the tool ([0022]-[0023], [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chip discharge grooves in the leading end surface of Takekoshi extending toward the shank portion, as taught by Rakes, to effectively cool the tool and workpiece and flush material from the cutting portion to preserve the condition of the tool.
In regards to claim 4, Takekoshi fails to disclose the chip discharge groove separated from the trailing end surface. 
Rakes teaches an end mill (10), wherein the chip discharge groove (22, 48) (see annotated Figs. 1 - 2 below) ([0022]) is separated from the trailing end surface (see annotated Figure 1 below). Rakes teaches that it is well known in the art of rotary cutting tool/machining to have chip discharge grooves (22, 48) (see annotated Figs. 1 - 2 below) separated from the trailing end surface to provide a cooling and flushing effect to the tool; reducing heat build-up to the tool and workpiece and removing material out and away from cutting portion, preserving the condition of the tool ([0022]-[0023], [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chip discharge grooves in the leading end surface of Takekoshi separated from the trailing end surface, as taught by Rakes, to effectively cool the tool and workpiece and flush material from the cutting portion to preserve the condition of the tool.
In regards to claim 5, Takekoshi fails to disclose the chip discharge groove continuous to the trailing end surface. 
Rakes teaches an end mill (10), wherein the chip discharge groove (22) (see annotated Figs. 4 and 5) ([0029]) is continuous to the trailing end surface (see annotated Figs 4 -5 below). Rakes teaches that it is well known in the art of rotary cutting tool/machining to have chip discharge grooves (22) [0029] continuous to the trailing end surface to provide a cooling and flushing effect to the tool; reducing heat build-up to the tool and workpiece and removing material out and away from cutting portion, preserving the condition of the tool ([0022]-[0023], [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chip discharge grooves in the leading end surface of Takekoshi continuous to the trailing end surface, as taught by Rakes, to effectively cool the tool and workpiece and flush material from the cutting portion to preserve the condition of the tool.
In regards to claim 6, Takekoshi fails to disclose the shank having an outer circumferential groove extending along a direction in which the chip discharge groove extends. 
Rakes teaches an end mill (10), wherein the shank (12’) has an outer circumferential groove (22 or a portion of) (see Figs. 4 – 5) ([0029]) extending along a direction in which the chip discharge groove (22,48) extends. Rakes teaches that it is well known in the art of rotary cutting tool/machining to have an outer circumferential groove (22) [0029] extending along a direction in which the chip discharge groove extends to further assist in the cooling and flushing process [0029]. The extended grooves may carry the flushed material further away from the cutting portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an outer circumferential groove extending on the shank of Takekoshi extending along a direction in which the chip discharge groove extends, as taught by Rakes, to further assist in the cooling of the tool and flushing of material from the cutting portion [0029].
In regards to claim 7, Takekoshi fails to disclose the chip discharge groove having a linear shape. 
Rakes teaches an end mill (10) (see Figs. 2 and 4), wherein, when viewed from a direction parallel to a rotation axis, the chip discharge groove (48) has a linear shape. Rakes teaches that it is well known in the art of rotary cutting tool/machining to have chip discharge grooves (48) (see Figs. 2 and 4) for cooling of tool and flushing of material from cutting portion [0022]. Backpressure of coolant flow delivers coolant through the central conduit (38) (Figure 1), some coolant delivered flows through grooves (48) (Figures 2, 4) to cool the tool and workpiece and flush material out and away from the cutting portion ([0022] [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chip discharge grooves in the leading end surface of Takekoshi, when viewed from a direction parallel to a rotation axis, the chip discharge groove has a linear shape, as taught by Rakes, to aid in the cooling of the tool and workpiece and flushing of material out and away from the cutting portion, that a linear shape would provide a more direct conduit for the coolant and material to flow out and away from the cutting tool.
In regards to claim 8, Takekoshi fails to disclose the chip discharge groove having an arc shape. 
Rakes teaches an end mill (10) (see Figs. 2 and 4), wherein, when viewed from a direction parallel to a rotation axis, the chip discharge groove (22) has an arc shape. Rakes teaches cutting elements (24) (Figures 3a,3b, and 6) are separated by flutes (22) and share an edge with the cutting elements (24) (Figures 2-4, 6-7) ([0004]- [0005]). Rakes teaches the cutting elements (24) are provided in such a manner to reduce cutting pressure [0024] and/or allow the cutting tool to rotate in either direction during operation ([0030]- [0031]). Thus, the flutes (22) extend in parallel to the direction in which the length of the cutting elements (24) extend (Figures 1 and 5). Rakes teaches that it is well known in the art of rotary cutting tool/machining to have chip discharge grooves (22) (see Figs. 2 and 4) for cooling of tool and flushing of material from cutting portion ([0022]- [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chip discharge grooves in the leading end surface of Takekoshi, when viewed from a direction parallel to a rotation axis, the chip discharge groove has an arc shape, as taught by Rakes, to aid in the cooling of the tool and flushing of material from the cutting portion, as an arc shape provides a rounded groove profile with less friction in fluid transfer.

    PNG
    media_image2.png
    1077
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1064
    825
    media_image3.png
    Greyscale

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takekoshi et al. JP 2011051046 (hereafter “Takekoshi”) in view of Jonker et al. US 2011/0176879 (hereafter “Jonker”). 
In regards to claim 9 – 11, Takekoshi discloses the end mill (5a) (Figure 7) according to claim 1, wherein the cutting edge portion may be made of silicon carbide, cubic boron nitride, and fused alumina ([0003], [0019]), however Takekoshi fails to disclose the claimed end mill, wherein the cutting edge portion is made of polycrystalline diamond with an average particle diameter of 0.5 µm or more and 100 µm or less, and fails to disclose the porous body has a porosity of 2% by volume or more and 20% by volume or less.
Jonker teaches an end mill (70) (see Fig. 5), wherein, the cutting edge portion (22, 24) (Fig 2B) is made of polycrystalline diamond ([0027], [0028]), and wherein the polycrystalline diamond has an average particle diameter of 0.5 µm or more and 100 µm or less ([0041]), and wherein the porous body (22, 24) (figure 2B) has a porosity of 2% by volume or more and 20% by volume or less ([0024], [0039]). Jonker teaches that it is well known in the art of rotary cutting tool/machining to have a cutting-edge portion (22, 24) made of polycrystalline diamond (PCD) to have a porous, super hard ([0007]), and thermodynamically stable preformed body that can be manufactured into a desired shape ([0007], [[0025] – [0028]). Jonker also teaches the PCD structure may comprise diamond grains having a multi-modal size distribution, and the average particle diameter ([0041]) or the volume content of interstitial regions ([0024], [0039]) may determine additional physical properties of the PCD structure ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cutting edge portion on the rotary machine tool of Takekoshi, made of polycrystalline diamond with an average particle diameter of 0.5 µm or more and 100 µm or less and a porosity of 2% by volume or more and 20% by volume or less, as taught by Jonker, to have a pre-formed porous, super hard, and thermodynamically stable cutting portion in addition to other desired physical properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cigni (US 2016/0089729) teaches a ball end mill with internal coolant supply path and an opening of the coolant path at the cutting-edge portion.
Fan et al. (US 2010/0320006) teaches a rotary cutting tool with polycrystalline diamond cutting elements of engineered porosity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S HEARNE whose telephone number is (571)272-6578. The examiner can normally be reached Monday - Friday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA S HEARNE/Examiner, Art Unit 4177                                                                                                                                                                                                        
/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4177